DETAILED ACTION
This action is a response to an application filed 12/6/19 in which claims 1-20 are pending.com


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. (Pub. No.: 2018/0270689), herein Akkarakaran
	As to claim 1, Akkarakaran teaches the method, comprising: 
entering, by a processor of an apparatus, into a power saving mode (Akkarakaran [0058] UE is in a sleep cycle); 
monitoring, by the processor, a wake-up indication (WUI) while in the power saving mode (Akkarakaran [0072] prior to a wake cycle, the UE may receive information from the BS associated with configuring a set of occurrences of triggering events)
determining, by the processor, whether the WUI is received from a network (Akkarakaran [0014] determining, by the UE, an occurrence of a triggering event, wherein the triggering event is associated with an identification of a beam of a plurality of beams); and 
transmitting, by the processor, channel quality information to the network node in an event that the WUI is received (Akkarakaran [0072] the BS may transmit a set of CSI-RSs for the UE to perform one or more measurementsthe the UE is to transmit a measurement report to the BS to identify the one or more measurements)

As to claim 11, Akkarakaran teaches the apparatus, comprising: 
a transceiver which, during operation, wirelessly communicates with a network node of a wireless network (Akkarakaran Fig. 2 (120) antenna); and  25 Attorney Docket No.: MDTK.0449US
Inventorship: Abdelkader Medlesa processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising (Akkarakaran Fig. 2 (240) processor): 
entering into a power saving mode (Akkarakaran [0058] UE is in a sleep cycle); 
monitoring, via the transceiver, a wake-up indication (WUI) while in the power saving mode (Akkarakaran [0072] prior to a wake cycle, the UE may receive information from the BS associated with configuring a set of occurrences of triggering events); 
(Akkarakaran [0014] determining, by the UE, an occurrence of a triggering event, wherein the triggering event is associated with an identification of a beam of a plurality of beams); and
 transmitting, via the transceiver, channel quality information to the network node in an event that the WUI is received (Akkarakaran [0072] the BS may transmit a set of CSI-RSs for the UE to perform one or more measurementsthe the UE is to transmit a measurement report to the BS to identify the one or more measurements)
 

As to claims 2 and 12, Akkarakaran teaches the method of claims 1 and the apparatus of claim 11, wherein the channel quality information comprises at least one of a beam management (BM) report, a channel state information (CSI) report, and a sounding reference signal (SRS) (Akkarakaran [0074] the UE may transmit a beam identifier with the measurement report, or may transmit the measurement report to the BS to cause the BS to identify the beam to which the UE is to switch based at least in part on information included in the measurement report (e.g., a set of signal quality measurements associated with a set of beams (BM report))



As to claims 3 and 13, Akkarakaran teaches the method of claims 1 and the apparatus of claim 11, wherein the transmitting comprises transmitting the channel quality information on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (Akkarakaran [0084] the occurrence of a triggering event causes a measurement report to be provided using a control resource to identify the beam. In some aspects, the control resource is an uplink control resource, such as a scheduling request, a beam failure recovery request, a physical uplink control channel (PUCCH) resource)


As to claims 4 and 14, Akkarakaran teaches the method of claims 1 and the apparatus of claim 11, wherein the transmitting comprises transmitting the channel quality information to the network node periodically or aperiodically (Akkarakaran [0072] the BS may transmit a set of CSI-RSs for the UE to perform one or more measurementsthe the UE is to transmit a measurement report to the BS to identify the one or more measurements (sent periodically or aperiodically))
 


As to claims 5 and 15, Akkarakaran teaches the method of claims 1 and the apparatus of claim 11, wherein the transmitting comprises transmitting the channel quality information before an on duration or a start of an inactivity timer (Akkarakaran [0008] the UE may preemptively transmit information to the BS prior to the wake cycle of the UE to cause the BS to transmit information to permit the UE to recover a beam for a subsequent wake cycle)


As to claims 6 and 16, Akkarakaran teaches the method of claims 1 and the apparatus of claim 11, further comprising: receiving, by the processor, a configuration to transmit the channel quality information (Akkarakaran Fig. 2 processor and transceiver [0072] the BS may transmit a set of CSI-RSs for the UE to perform one or more measurementsthe the UE is to transmit a measurement report to the BS to identify the one or more measurements)
  


As to claims 7 and 17, Akkarakaran teaches the method of claims 6 and the apparatus of claim 16, wherein the configuration comprises a delay between the WUI and the transmitting of the channel quality information (Akkarakaran [0061] ] As illustrated in FIG. 3, the end of the DL data portion 304 may be separated in time from the beginning of the UL short burst portion 306. This time separation may sometimes be referred to as a gap, a guard period, a guard interval, and/or various other suitable terms. This separation provides time for the switch-over from DL communication (e.g., reception operation by the subordinate entity (e.g., UE)) to UL communication (e.g., transmission by the subordinate entity (e.g., UE)).


As to claims 8 and 18, Akkarakaran teaches the method of claims 1 and the apparatus of claim 11, wherein the transmitting of the channel quality information is triggered by the WUI (Akkarakaran [0084] the occurrence of a triggering event causes a measurement report to be provided using a control resource to identify the beam. In some aspects, the control resource is an uplink control resource, such as a scheduling request, a beam failure recovery request, a physical uplink control channel (PUCCH) resource)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran and So et al. (Pub. No.: 2014/0157026), herein So
As to claims 9 and 19, Akkarakaran teaches the method of claims 1 and the apparatus of claim 11, 
	window within which the channel quality information is transmitted (Akkarakaran [0072] the BS may transmit a set of CSI-RSs for the UE to perform one or more measurementsthe the UE is to transmit a measurement report to the BS to identify the one or more measurements)

Akkarakaran does not teach
wherein, during operation, the processor further performs operations comprising: activating a background activity window
However So does teach
wherein, during operation, the processor further performs operations comprising: activating a background activity window (So [0016] dynamic sleep timer based on background activity)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Akkarakaran and So, because So teaches us a power controller, operatively coupled to the dynamic sleep timer, decreases the power level of the electronic device in response to the dynamic sleep timer expiring (e.g., transition to hibernate mode to conserve battery).


As to claims 10 and 20, Akkarakaran teaches the method of claims 9 and the apparatus of claim 19, further comprising: performing, by the processor, a channel state information-reference signal (CSI-RS) acquisition within the background activity window (So [0016] dynamic sleep timer based on background activity Akkarakaran [0072] At 515-2 and 515-3, the BS transmits beams. For example, the BS may transmit a set of CSI-RSs for the UE to perform one or more measurements)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467